DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments, and/or Claims
	The examiner prosecuting this application has been changed. Any inquiries relating to the application should be directed to Scott Humbarger, Art Unit 1647. 
	Applicants’ response of 16 November 2020 is acknowledged. Claims 37, 38, and 41 have been amended and the amendment made of record. Claims 1-29 are canceled. Claims 30-43 are pending in the instant application. Claims 30, 40, and 42 stand withdrawn from consideration as drawn to a non-elected invention. 
	Claims 31-39, 41, and 43 are under consideration.  
Withdrawn Rejections
	The rejections of claims 31-39, 41, and 43 under 35 U.S.C. 101 previously of record previously of record are hereby withdrawn. The withdrawal of these rejections is because after consideration of applicant’s arguments and the facts of record, the claimed invention is integrated into a practical application (treating high-risk patients, and reducing or discontinuing endoscopic surveillance in low-risk patients). 
	The rejections of claims 41 and dependent claims 37 and 38 under 35 U.S.C. 112, second paragraph, have been addressed by the amendments of claims 37 and 38. The rejections of claims 41, 37, and 38 under 35 U.S.C. 112, second paragraph are hereby withdrawn. 
	The rejections of claims 41 and dependent claims 37 and 38 under 35 U.S.C. 112, first paragraph, have been addressed by the amendments of claims 37 and 38. The rejections of claims 41, 37, and 38 under 35 U.S.C. 112, first paragraph are hereby withdrawn.

Maintained Rejections
	The provisional obviousness-type double patenting rejection of claims 31 and 41 over co-pending application SN 15/778,403 are maintained. 

Modified Rejections
	The rejections of claims 41 and dependent claims 31-39 and 43 remain rejected in modified form under pre-AIA  35 U.S.C. 103(a), as described below. The modified grounds of rejection are due to the rejections previously of record not addressing all limitations of the instant claims, particularly the steps which convert the analyzed and digital image data into a score using descriptive features weighted by coefficients obtained via a regression model, as highlighted in applicant’s arguments of 16 November 2020. Because these modified grounds of rejection addressing these claim limitations could properly have been raised in a previous office action, this office action is a second non-final rejection instead of a final rejection. 
New Rejections
	Claim 39 is newly rejected under 35 U.S.C. 112, first paragraph, as described below. Because the new grounds of rejection addressing this claim could properly have been raised in a previous office action, this office action is a second non-final rejection instead of a final rejection

Claim Objections
Claim 39 is objected to because of the following informalities:  there is a conjunction missing (e.g., “and” or “or”) in the list of therapeutic inventions.  Appropriate correction is required.
Claim 41 is objected to because of the following informality: the list of biomarkers recited in part b) previously ended with “and Beta-catenin” in a previous version of the claims. As there are no cross-out marks in the current version of the claims indicating an omission has been made, it appears this 
Claim Interpretation
Claim 39, which is missing a conjunction, is being interpreted as including the conjunction “or” between “cryotherapy” and “mucosal resection”. 
Claim 41 is being interpreted as also reciting the biomarker Beta-catenin, as it was present in previous versions of the claims and does not appear to have been intentionally removed (see “Claim Objections”, above).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Independent claim 41 and dependent claims 31-32, 34, 38-37, 38, and 43 is/are rejected in modified form under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prasad et al in Am J Gastroenterol. 2010 July; 105(7): 1490–1502 (newly cited; hereafter Prasad) in view of Gail et al in J Natl Cancer Inst 81:1879-1886, 1989 (newly cited; hereafter Gail), in further view of Shi et al in 2008. Appl. lmmunohistochem Mol. Morph. 16:447-452 (cited in previous action; hereafter Shi), in further view of Rauser et al in 2010. BMC Cancer. 10:608 (cited in previous action; hereafter Rauser), in further view of Sarbia et al 2004. Human Pathol. 35:371-376 (cited in previous action; hereafter Sarbia), in further view of Phillips et al. 2003. Am J. of Surg. Path. 27:1442-1447 (cited in previous action; hereafter Phillips), in further view of Sikkema et al. in 2009. Am. J. Gastroenterol. 104:2673-2680 (hereafter Sikkema), in further view of Rossi et al in 2006. Diagn. Mal Pathol. 15:125-130 (cited in previous action; hereafter Rossi), in further view of Abdel-Latif et al. in 2004. Ann. Surg. 239:491-500 (cited in previous action; hereafter Abdel-Latif), in further view of Brabender et al in 2004. Oncogene. 23:4780-4788 (cited in previous action; hereafter Brabender), in further view of Bobryshev et al. in 2009. J. Gastrointest Surg. 13:442-450 (cited in previous action; hereafter Bobryshev), in further view of Cappello et al. in 2005. Brit. J. Ca. 92:888-890 (cited in previous action; hereafter Cappello), in further view of Ling et al. in 2006. Anti-Cancer Res. 26:4505-4510 (cited in previous action; hereafter Ling) in further view of Osterheld et al. in 2002. Anatomic Path. 117:451-456 (cited in previous action; hereafter Osterheld), in further view of Levenson et al in Expert Opin. Med. Diagn. (2008) 2(9) (newly cited; hereafter Levenson). The modified grounds of rejection is to address claim limitations that were left unaddressed in the previous office action. 
rd paragraph), with aneuploidy having been proven to be substantially useful for risk stratification (p. 7, 2nd paragraph). Prasad further teaches that LOH for p53, a tumor-suppressor gene, has been shown to be the strongest predictive factor in Barrett’s esophagus (p. 7, bottom two lines), and teaches that p53 LOH and p53 immunostaining are strong candidate biomarkers for a biomarker panel (p. 8, 1st paragraph). Prasad further teaches p16 methylation as a factor influencing progression to EAC (p. 25, section “Epigenetics” of Table 5). Prasad also teaches Her2/Neu and COX-2 as biomarkers of promise (p. 9, 2nd paragraph). Prasad further states that as an individual variable does not appear to have sufficient predictive power, efforts need to focus on the development of a Barrett’s risk score similar to Gail score for breast cancer or MELD score for chronic liver disease. The Gail score, as disclosed by Gail, involves logistic regression analysis obtained from both positive cases and controls (Gail reference p. 1880, 1st column, 3rd paragraph of “Methods”), and coefficients converted into relative risk factors (Gail reference p. 1880, 2nd column, paragraph after equation). Therefore, Prasad implicitly teaches these aspects (claimed in instant claim 41, part h)), since Prasad expressly suggests developing a Barrett’s score similar to the Gail score, and these are all aspects of the Gail score. Prasad further discloses wherein development of a validated risk  score for Barrett’s 
Prasad does not teach all of the recited biomarkers in 41 b) (and specifically does not teach Ki-67, CD45RO, cytokeratin-20, CDx2, AMACR, nuclear factor-kappa-B, CD68, CD Ia, and HIF-1a). Prasad also does not teach the limitations of claim 41 c)-g), comprising the steps of the detection of the labeled nuclei and plurality of biomarkers with an optical scanner, generating digital image data from the detected nuclei and plurality of biomarkers, storing the generated image data in a computer-readable medium, and analyzing the digital image data with a computer processor implementing computer-executable program code to produce pixel-based segmentation and object-based classification of subcellular compartments and tissue compartments. 
Shi et al. (2008. Appl. lmmunohistochem Mol. Morph. 16:447-452). The reference teaches that abnormal p16 expression is present in 67% positive in patients with Barrett esophagus (BE), rising to 100% in patients with esophageal adenocarcinoma (AdenoCa), Ki-67 index increased with the severity of dysplasia and labeling extended from the lower third of the crypts to the superficial epithelium; the frequency of AMACR-positivity was 12% in BE, 44.4% in low-grade dysplasia (LGD), 93.3% in high-grade dysplasia (HGD), and 96.2% in AdenoCa. The intensity and extent of AMACR staining also increased with the severity of dysplasia. Cyclin D1 expression was present in almost all cases, but high expression (>50% cells positive) was displayed mostly in HGD and AdenoCa (abstract). Shi et al discloses that the samples were obtained by esophageal biopsies and resections, as recited in claims 36 and 37 (page 447, 2nd column, last paragraph). Morphological features were also examined; among these features nuclear size (page 448, 1st column, 3rd paragraph).
Rauser et al. (2010. BMC Cancer. 10:608). The reference teaches measurement of adaptive immune marker CD45RO by immunohistochemistry and image analysis in tissue microarrays consisting of tumor tissues of 118 patients with primary resected Barrett's cancer. High CD45RO+ levels were associated with prolonged disease-free survival and overall survival as well with low recurrence rates of disease. The study demonstrates that the density of CD45RO+ tumor infiltrating T lymphocytes (TILs) is an independent prognostic factor in non-metastasized (stage 1-IIA) Barrett's cancer patients and indicates an important role for the adaptive immunologic microenvironment. The inclusion of CD45RO+ density may help to improve the management of the disease (abstract). The material was obtained from patients with adenocarcinomas of the distal esophagus (Barrett's cancer associated with histopathologically identified Barrett's esophagus); among the descriptive features reported are age, gender, histological diagnosis, as recited in claim 34 (page 609 (1st column, methods section)).
Sarbia et al. (2004. Human Pathol. 35:371-376). The reference teaches that in samples of Barrett esophagus (BIM), 83.9% of samples expressed CK-20 but only 11.1 % intestinal metaplasia of the cardia (CIM) expressed the biomarker. Sarbia et al. teach that CK 20 expression pattern analysis discriminates correctly between BIM and CIM in the majority of cases (abstract). Additionally, the reference teaches the following descriptive feature: BIM segment length (page 372, 1st column, 3rd paragraph).
Phillips et al. (2003. Am J. of Surg. Path. 27:1442-1447). Phillips et al. teach that Cdx2 was observed in all cases of Barrett's epithelium examined (abstract). These samples were obtained from esophageal biopsies or resection specimens (page 1443, 1st column, 1st para). In some dysplasias (chiefly high-grade) and adenocarcinomas, there was diminution or focal loss of detectable protein. The reference provides evidence that Cdx2 protein is a sensitive marker of intestinal metaplasia in the upper gastrointestinal tract and may be useful in detecting histologically equivocal cases of Barrett's esophagus (abstract).
Sikkema et al. (2009. Am. J. Gastroenterol. 104:2673-2680) teach that p53 overexpression and, to a lesser extent, Ki67 overexpression could predict neoplastic progression in BE irrespective of the histological result. These markers may be useful for identifying patients at an increased risk of developing esophageal adenocarcinoma (EAC), either alone or used as a panel (abstract). All available paraffin blocks with biopsy samples were collected at different levels from the columnar-lined esophagus biopsies (page 2674, 2nd column 2nd paragraph).
Rossi et al. (2006. Diagn. Mal Pathol. 15:125-130) teach that Her-2/neu has been found to be overexpressed in BE. The reference teaches that there was a positive correlation between gene amplification and protein overexpression. Her-2/neu amplification or overexpression was never observed in BE. Gene amplification and overexpression was observed in more than 50% of dysplasias and adenocarcinomas. Her-2/neu amplification/overexpression might be considered as a marker of progression from BE to dysplasia (abstract). Gene expression was assessed by utilizing a kit which directly labeled fluorescent DNA probes specific for the Her-2/neu gene locus (17q11.2-q12) (page 126, 2nd column, 2nd paragraph), as recited in claims 31 and 32. It is noted that fluorescent pattern was compared with standard histochemical techniques.
Abdel-Latif et al. (2004. Ann. Surg. 239:491-500) teach that NF-KB was not expressed in normal esophageal squamous epithelium, in contrast to increased expression in 40% of patients with Barrett's epithelium. Sixty-one percent of resected tumors displayed NF-KB immunoreactivity, and 87.5% of the NF-KB positive tumors were Stage llb and Ill compared with only 12.5% of patients with Stage I and Ila disease. The expression of NF-KB inversely correlated with major or complete pathologic responses to neoadjuvant chemotherapy and radiation therapy. NF-KB activation is common in esophageal adenocarcinoma. In patients with Barrett's epithelium and an associated esophageal adenocarcinoma, there is a progressive expression of NF-KB through Barrett's tumorigenesis. The absence of NF-KB expression in esophageal adenocarcinoma correlates with response to neoadjuvant chemoradiotherapy 
Brabender et al (2004. Oncogene. 23:4780-4788) analysed a panel of 23 genes using fluorescent quantitative real-time RT-PCR (qRT-PCR, Taqmans) in order to identify genes or combination of genes that have the power to discriminate between premalignant Barrett's esophagus and Barrett's associated adenocarcinoma (abstract; also p. 4786, 2nd column, section “PCR quantification of mRNA expression”). The reference teaches that COX2 genes have very low expression levels in normal squamous esophagus tissues and are progressively upregulated during progression to esophageal adenocarcinoma. COX2 has significantly higher mRNA expression in adenocarcinoma tissues compared to Barrett's tissues from the group of patients with no cancer (BE group) (page 4781, 2nd column, 3rd paragraph).
Bobryshev et al. (2009. J. Gastrointest Surg. 13:442-450) teach tissue derived from patients with BE exhibited infiltration with immune-inflammatory cells and may play a role in the development of the disease (abstract), characterized by specialized intestinal type metaplasia; however, the development of specialized intestinal type of metaplasia (Barrett's esophagus) can also be a detrimental change because specialized intestinal type epithelium is capable of further progression to epithelial dysplasia and adenocarcinoma (page 443, 1st column). Among the cells found to infiltrate diseased area include T cells, B cells, dendritic cells, macrophages, and mast cells (p. 443, 2nd column, 2nd paragraph). CD68 is a marker for macrophages (page 446, 1st column), which would thus be a marker for the formation and progression of BE. Bobryshev further discloses wherein goblet cells present in columnar-lined esophagus is the definitive characteristic of Barrett’s esophagus (p. 443, 2nd Column, bottom paragraph).  
Cappello et al. (2005. Brit. J. Ca. 92:888-890) studied esophageal specimens and teach that the frequency of expression of CD1a was a distinguishing feature between metaplastic (BE) and dysplastic/carcinomatous lesions. In particular, the group of BE presented a higher number of CD1 a-
Ling et al. (2006. Anti-Cancer Res. 26:4505-4510) teach that HIF-1a is overexpressed in esophageal carcinomas (page 4505, 2nd column, last paragraph), and thus may function as a marker of the progression from BE to esophageal adenocarcinoma.
Osterheld et al. (2002. Anatomic Path. 117:451-456) investigated a possible correlation among beta-catenin expression, tumor stage, and length of survival as prognostic factors in patients with adenocarcinoma in Barrett esophagus (abstract). The authors studied esophagectomy specimens and also disclosed the descriptive feature of subjects' age and gender (page 452, 1st column, 3rd para). The reference concludes that abnormal expression of beta-catenin is a common event in adenocarcinomas developed in Barrett esophagus and correlates with better survival (page 455, 1st column, last paragraph).
Levenson teaches that whole-slide digital scanners and automated digital image sharing and analysis capabilities can work as part of a suite of techniques to improve the reliability and utility of tissue pathology (p. 1068, 1st column, 1st paragraph). Levenson further teaches that recently, powerful and easy to use machine-learning software has been developed that can be used to create a classifier that can distinguish between cancer, normal tissue, stroma and inflammatory infiltrates (p. 1073, 2nd column, bottom paragraph). Levenson further teaches that machine-vision techniques can identify normal and cancer regions morphologically (p. 1073, 2nd Column, 1st paragraph of section 6.1), which entails classification of cancer and non-cancer tissue compartments, and further teaches that such classifiers can accommodate considerable variation in phenotype within a broad cancer class (p. 1074, 1st paragraph). Levenson further teaches subcellular segmentation on a pixel-based and/or object-st column, bottom paragraph). 
In view of the teachings set forth above, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the prior art elements of the references set forth above, and utilize all of the disclosed biomarkers to develop a metric to assign risk of progression of Barrett's esophagus in a subject. It will further be appreciated that the references above teach wherein the features analyzed (as claimed in claim 41 part g) are selected from presence or absence of biomarker (as in Sarbia, for example) or quantity/intensity of stain/fluorescence (as in Brabender, for COX-2, or Prasad, for nuclear stain intensity). One of ordinary skill in the art would be motivated to combine the teachings of all the references and anticipate success as the above references all teach the association of the individual biomarkers and various stages of the pathological progression of BE to esophageal adenocarcinoma and one of ordinary skills would be aware that the more markers that are assessed, the more accurate the diagnosis and the prognosis would be. This combining of individually predictive variables is further suggested by Prasad’s disclosure that an individual variable does not have sufficient predictive power, indicating that multiple variables would be required for predictive power (p. 11, lines 2-6). One would have been motivated to further incorporate digital detection of the labeled nuclei and biomarkers using a whole slide digital scanner to generate digital image data, in view of Levenson’s disclosure that whole-slide digital scanners and automated digital image sharing and analysis capabilities can work as part of a suite of techniques to improve the reliability and utility of tissue pathology. It would have further been obvious to employ subcellular segmentation on a pixel-based and/or object-based basis as taught by Levenson, in order to improve precision of analysis by quantitatively assessing molecular status on a per-cell (or per-nucleus) basis as 
Regarding claim 31, Prasad further discloses wherein a multicolored fluorescent probe set was found to be more sensitive and specific than routine cytology (p. 9, 4th paragraph), such that Prasad further discloses wherein a plurality of biomarkers are labeled with probes. Prasad also discloses nuclear staining (p. 7, 3rd paragraph), which would require a nucleus specific-probe, and more specifically discloses DAPI staining for nuclei (p. 19, Fig. 1 caption). 
Regarding claim 32, Prasad further teaches wherein a probe set for HGD and EAC in BE is a multicolored probe set, found to be more sensitive and specific than routine cytology and digital image analysis (p. 9, 2nd paragraph of Fluorescence in situ hybridization), and wherein the probes are fluorescent-tagged (p. 9, 1st paragraph of Fluorescence and in situ hybridization), such that Prasad teaches wherein the probe is directly or indirectly conjugated to a fluorophore. Prasad does not expressly teach wherein each probe in the assay is detected with a different stain or dye. 
Levenson discloses a panel in which antibodies with four different targets are paired with different quantum dots, which can be unmixed into separate layers that can be turned on and off, allowing determination of localization of different targets (p. 1070, 2nd Column, section 5.1)
It would have been further obvious at the time of invention to have further modified Prasad in view of the additional references cited above, in further view of Levenson’s teaching that different labels allow distinguishing different targets after image unmixing. 
Regarding claim 34, Prasad further discloses wherein clinical factors of age, male gender, and length of Barrett’s esophagus segment are associated with increased odds of progression (abstract). 
Regarding dependent claims 36 and 37, as described in the independent claim 41 rejection above, Prasad further describes that for clinical application of biomarkers, biopsies at several levels within the BE segment and not just 1-2 representative biopsies may be needed (p. 24, Table 4, 1st row, column “Clinical applications”), such that Prasad teaches biopsies from the Barrett’s Esophagus region (i.e., the esophagus) which is in the upper gastrointestinal tract. Prasad further discloses wherein biomarker Mcm2 was reported as a continuous percentage of positively stained surface cells (p. 26, last line below Table 5), such that Prasad teaches wherein the sample from the subject contains cells (i.e., is a cell sample). 
Regarding claim 38, as described above, Bobryshev disclose that among the cells found to infiltrate diseased area include T cells, B cells, dendritic cells, macrophages, and mast cells (p. 443, 2nd column, 2nd paragraph). Bobryshev further discloses wherein goblet cells present in columnar-lined esophagus is the definitive characteristic of Barrett’s esophagus (p. 443, 2nd Column, bottom paragraph), such that it would be obvious to take a cell sample comprising goblet cells and one or more of T cells, B cells, dendritic cells, macrophages, and mast cells when studying Barrett’s esophagus, as Bobryshev discloses all of these cells are related to or characteristic of Barrett’s esophagus. 
Regarding claim 43, as described in the claim 41 rejection above, the Barrett’s Esophagus study of Shi discloses Cyclin D1 expression was present in almost all cases, but high expression (>50% cells positive) was displayed mostly in HGD (high-grade dysplasia) and AdenoCa (adenocarcinoma) (abstract), such that Shi also teaches Cyclin D1 as a biomarker having utility in studying Barrett’s progression to high-grade dysplasia and adenocarcinoma. 
Claim 33 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the same references as applied to claim 41 above, and further in view of Ell et al in GASTROENTEROLOGY 2000;118:670–677 (newly cited; hereafter Ell).
Regarding claims 33 and 39, the rejection of independent claim 41 on which claim 33 depends is addressed above. The references teaching the method of claim 41 do not teach wherein the endoscopic eradication therapy is single modality or multimodality and is performed alone or in combination with reconstructive therapies, or wherein the therapeutic intervention is radiofrequency ablation, cryotherapy, or mucosal resection. 
Ell discloses that endoscopic mucosal resection of early carcinoma in Barrett’s esophagus is associated with promisingly low morbidity and mortality rates (abstract). Ell discloses that patients underwent separate therapies, instead of multimodal therapies (Figure 2., p. 673; also see p. 671, section “Technique of EMR and Supportive Therapy”, disclosing no other endoscopic eradication therapies among supportive therapies). 
It would have been obvious to one of ordinary skill in the art before the time of invention to have modified the method of claim 41, to have used the treatment modality of endoscopic mucosal resection, in view of Ell’s teaching that this technique is associated with promisingly low morbidity and mortality rates. Regarding the limitation “alone or in combination with reconstructive therapies” Ell discloses the procedure of EMR is “minimally invasive” (abstract), such that it would be obvious to treat with this therapy without needing to resort to reconstructive therapies that might be required in more invasive surgery. 
Claim 35 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over same references as applied as applied to claim 41 above, and further in view of Buttar et al in Journal of the National Cancer Institute, Vol. 94, No. 6, March 20, 2002 (newly cited; hereafter Buttar).

Buttar discloses that early during the development and progression of Barrett’s esophagus, the expression of COX-2 is limited to the stromal cells (p. 428, 1st column, 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art before the time of invention to have used the stromal cell-derived COX-2 biomarker, in view of Buttar’s teaching that this biomarker is limited to stromal cells early in Barrett’s progression, such that it would be recognized that stromal cell-derived COX-2 is useful in determining stage of Barrett’s esophagus and studying progression of Barrett’s esophagus.
Response to Arguments
Applicant's arguments with regard to double patenting filed 16 November 2020 have been fully considered but they are not persuasive. 
Regarding the provisional double patenting rejections over copending 15/778,403, Applicant respectfully requested that this rejection be held in abeyance until allowable claims are identified.
In response, applicant’s response is not persuasive and the rejection is maintained.
Regarding the 101 arguments, Examiner has considered applicant’s arguments and submitted affidavits. On reexamination of the facts of the case, Examiner found applicant’s invention as claimed is integrated into a practical application, of treating high risk cases and decreasing frequency of endoscopic surveillance to avoid unnecessary invasive procedures in low-risk patients. 
Applicant’s arguments with respect to 103 rejections of claim(s) have been considered but are moot because the new ground of rejection provides teaching and motivation for limitations indicated to be missing from the previous rejection. Insofar as the arguments apply to the current rejections, they are responded to below:

Examiner responds that as addressed in the rejection of claim 41, each of the individual markers is taught in the prior art of record as being related to Barrett’s progression, which would motivate one of ordinary skill in the art to incorporate each of these markers into a Barrett’s progression panel. This combining of individually predictive variables is further suggested by Prasad’s disclosure that an individual variable does not have sufficient predictive power, indicating that multiple variables would be required for predictive power (p. 11, lines 2-6). Examiner further responds that the additional limitations of conversion of analyzed and quantified digital image data into a score using descriptive features weighted by coefficients obtained via a regression model are taught by Levenson, Prasad, and Gail, as addressed above. 
Applicant further argues that further support for the claims being non-obvious is the fact that the Office granted the claims of the parent application, which are similar to, but patentably distinct from, those claims, rely on the same disclosure, and are directed to a greater number of biomarkers, and more details of the descriptive features.
Examiner responds that in comparison with the parent application, as patented, the instant application claims the descriptive features as selected from a longer list, such that under the broadest reasonable interpretation of the claims the instant application claims wherein the descriptive feature for each biomarker may just be the presence or absence of each biomarker, so that although the references above do not teach the limitations of the parent application (which require the descriptive features to be selected from the narrower set of mean intensity in a cell-based object including cell cytoplasm, 
Allowable Subject Matter
Though as currently written the claims are not allowable, they come close to claiming allowable subject matter. 
The following is a statement of reasons for the indication of allowable subject matter: the descriptive features of the instant claim 41 part g) are currently broadly claimed, such that under the broadest reasonable interpretation of the claims, the descriptive features for the biomarkers may be the mere presence or absence of each biomarker (see lines 7-9 of claim 41 part g). As discussed in the 103 rejections above, the art found for these biomarkers is in large part drawn to the mere presence or absence of the recited biomarkers (particularly for Sarbia, Phillips, Abdel-Latif, Bobryshev, and Capello). If this aspect of the claim were removed (“the presence or absence of one or more biomarkers”), the claims would be allowable over the prior art of record. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.H./              Examiner, Art Unit 1647             

/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647